Case 4:19-cv-00119-SDJ-KPJ Document 132 Filed 03/30/20 Page 1 of 12 PagelID #: 3146

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TEXAS - SHERMAN DIVISION

JOHN S. VANDERBOL III, AND Lead Case No.: 4:19-cv-119-SDJ-KPJ
ERICA QUINN ain tts (Consolidated 4:19-CV-120)
vs,

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY, STATE FARM | /URY TRIAL DEMANDED.

FIRE AND CASUALTY COMPANY, ET
AL.

Defendants

 

 

PLAINTIFFS’ MOTION FOR RELIEF DUE TO EXCUSABLE NEGLECT
AND BRIEF IN SUPPORT
Now here comes, Plaintiffs Quinn and Vanderbol, acting Pro Se, and does file Plaintiffs’ Motion for Relief
Due to Excusable Neglect and Brief in Support. Plaintiffs also jointly file their redacted Complaint as

ordered, and the ordered courtesy copy of said redacted Complaint. The Plaintiffs do show the court:

NOTICE OF QUARANTINE

Plaintiffs have been in quarantine and undertaken every effort to comply with the Court's orders
and to ensure the health and safety of others. As further stated below, due to events directly tied to the
Defendants’ prior activities, Plaintiff Vanderbol was forced to attend business meetings overseas. Upon
return from overseas travel, Plaintiff Vanderbol was diverted to Los Angeles International Airport and
subjected to a 10-hour delay in travel. Plaintiff Vanderbol returned to DFW at 0100 on March 6” 2020,
and by Sunday, March 8" 2020 was exhibiting symptoms of COVID-19 exposure. Acting under the
direction of the State of Texas Center for Disease Control, Plaintiff Vanderbol self-quarantined while
awaiting information on testing, and while exhibiting increasing symptoms, which began to abate on

March 14", 2020.

Plaintiff Vanderbol was directed to self-quarantine until March 20" 2020, yet the Court ordered
the Plaintiffs to respond to the Defendants’ Motions for Sanctions by March 19" 2020. Plaintiffs have
undertaken every precaution to assure the documents submitted to the Court have been sanitized according
to guidelines provided to them by federal and state Centers for Disease Control. Due to Plaintiff
Vanderbol’s exposure and quarantine, Plaintiff Quinn was quarantined unti] March 18", 2020 and did not

show symptoms of exposure to the coronavirus.

PLAINTIFFS’ MOTION FOR RELIEF DUE TO EXCUSABLE NEGLECT Page | of 12
Case 4:19-cv-00119-SDJ-KPJ Document 132 Filed 03/30/20 Page 2 of 12 PagelID #: 3147

NOTICE OF EFFORT TO OBTAIN CONSENT.

Plaintiffs contacted Opposing Counsels regarding the filing of the Redacted Complaint and
Courtesy Copy in a series of emails from March 9" to March 10", 2020 and Opposing Counsel stated “we
understand and appreciate your efforts to correct these things and to comply with the court’s orders and
under certain circumstances may not object to the filing of a corrected new complaint.” Plaintiffs
undertook every effort to obtain consent of the Opposing Counsel to file this Motion, but as usual, the
conversation devolved into Defendants’ attempt to coerce the Plaintiffs into making statements, which
Plaintiffs could not support.

OVERVIEW.

In an order filed March 5", 2020, the Court referenced an order directing the Plaintiffs to redact
two defendants from the Plaintiffs’ Third Amended Complaint by February 11'* 2020, and to deliver to
the Court a “Courtesy Copy” of said Redacted Document by February 14", 2020. The Plaintiffs did not
receive the order referenced by the Court until March 6", 2020. |

On January 28", 2020, Plaintiff Vanderbol filed a “Notice of Unavailability’ Doe. 125 to this
Honorabie Court by USPS mail. The document was filed into the Court record on Feb. 3, 2020. Within
the “Notice”, Plaintiff Vanderbol stated he would be traveling on business internationally and as such,
would not have access to the federal.case@3pmg.net email account used by the Court to service notice to
Plaintiff Vanderbol. Plaintiff Vanderbol also noticed the Honorable Court that he would not be
geographically able to make any filings to the Court due to international travel to conduct business.
Plaintiff Vanderbol stated within the Notice, he would return and be able to respond, and attend hearings
on March 9", 2020. Plaintiff Quinn has previously stated she has no access to Plaintiff Vanderbol’s email
account, and is not receiving service in this matter from the Court or the Defendants as further elaborated

within this Motion.

On March 18" 2020, Plaintiffs attempted to file documents as ordered by the Court ina timely
manner once notice was received by the Plaintiffs upon the return of Plaintiff Vanderbol. Plaintiffs
attempted to file and / or deliver to the Court (See: Exhibit 1):

1. Response to Defendants’ Motion for Sanction

2. Motion for Relief Due to Excusable Neglect.

a. Affidavit of Quinn

b. Affidavit of Vanderbo!

Redacted Third Amended Complaint — as ordered, with relief requested under Excusable Neglect
Redacted Brief in Support of the Third Amended Complaint — also ordered, as above

3. Courtesy Copy of Redacted Third Amended Complaint — as ordered, as above.

ae

PLAINTIFFS’ MOTION FOR RELIEF DUE TO EXCUSABLE NEGLECT Page 2 of 12
Case 4:19-cv-00119-SDJ-KPJ Document 132 Filed 03/30/20 Page 3 of 12 PagelID#: 3148

a. Binder 1] - Redacted Third Amended Complaint
b. Binder 2-31] Exhibits to Redacted Third Amended Compliant
6. Certificate of Compliance.

Due to actions to ensure the safety of the Court and to prevent the potential spread of an un-known
pathogen taken by the United States Marshall's Office and the Court Clerk’s Office, the Plaintiffs were
prohibited from filing the aforementioned documents and were informed the Court would be issuing an
order of extension. The Court issued said order on March 20", 2020 and the Presiding Judge issued a
General Order on March 25", 2020. The Plaintiffs were informed of the new General Order on March
27", 2020 by Assistant Deputy in Charge, Sherman Division, Lori Stover and have filed the
aforementioned documents in accordance with the General Orders issued by the Honorable Rodney

Gilstrap.

Overview of Activities leading to the Requirement of Filing this Motion.
A. Plaintiffs" efforts to recover business losses resultant from Defendants’ Frauds and Schemes.

Defendants, without showing any basis of fact, continue to state the Plaintiffs’ allegations are
damaging to the Defendants. Factually and as alleged, and supported within the Complaint, Defendant
Auto’s fraudulent reporting into underwriting databases injured the Plaintiffs’ businesses more than $25
Million. The Plaintiffs’ businesses have been graphically injured by the frauds, crimes, and intentional
delays instituted by the Defendants, and the Plaintiffs have actively engaged in activities to prevent a total
loss of all investments made in said business operations. Since February of 2017, the Plaintiffs have
attempted to recover from the losses suffered by them, and acted diligently to resurrect business operations
which have already suffered great losses, without realizing a ‘total loss’ of investments, opportunities and

relationships.

From 2017 through 2019, the Plaintiffs have actively engaged business partners in order to salvage
the remnants of their business interests and properties, while attempting to get the Defendants to conduct
themselves professionally, and in context to the promises made to the Plaintiffs over a period of several
years. Plaintiff Vanderbol has been under increasing pressure to attend face to face meetings overseas in
order to discuss resolutions, resolve complications and / or abandon business investments / operations
resultant from Defendant Auto’s fraudulent reporting, and injuries suffered by the Plaintiffs due to the
frauds, extortions, and other criminalities of the Defendants as alleged within the Complaint. Defendant
Auto, with knowledge and in support and participation of the ‘state farm group’ racketeering enterprises

schemes, declared the Plaintiffs to be “high risk” and “at fault” for the injuries suffered by the Plaintiffs

PLAINTIFFS’ MOTION FOR RELIEF DUE TO EXCUSABLE NEGLECT Page 3 of 12
Case 4:19-cv-00119-SDJ-KPJ Document 132 Filed 03/30/20 Page 4 of 12 PagelID#: 3149

due to the acts of fraud, negligence, and purposeful criminal activity conducted by the ‘state farm group’

association-in-fact racketeering enterprises.

In late 2019, Plaintiffs were offered an ultimatum by their business partners, suppliers, and
supporters to ‘move forward’ or to ‘cut losses’ regarding the products and goods which were ready for
market at the time of the 2017 fire event. Accordingly, during the first three weeks of January, Plaintiff
Vanderbol was frantically attempting to meet requirements of business, and maintain this matter. From

January 11" through March 9" 2020, as stated within his notice, Plaintiff Vanderbol had no access to the

   

lone terminal that is connected to the federal.casece3nme.net email account which this Court uses to

provide service to Plaintiff Vanderbol.

Plaintiff Vanderbol took good effort and diligence to notice the Court for good cause he would
not be able to receive notice and due to the Court’s restriction on filing electronically, not be able to file
a response until his return and his absence was due to circumstances beyond his reasonable control. There
are no grounds provided within the Federal Rules of Civil Procedure to notice a court of a party's inability
to engage for a short period of time. Plaintiffs knew, due to past performance, they could not rely on the
Defendants to engage in professional or courtesy conduct during Mr. Vanderbol’s forced absence from

Texas, and the United States.

Additionally, Plaintiff Quinn, on multiple occasions, have noticed the Defendants of the
requirement to inform her of filings, and activities as Mr. Vanderbol is not acting as her counsel, but is
acting as a Pro Se Co-Plaintiff, as the Court combined the Plaintiffs’ Cases under Court Order. Plaintiff
Quinn has not received accurate or reoccurring service from the Court Clerk’s office via mail and the
Court Clerk’s service notice via email received by Plaintiff Vanderbol clearly states “Plaintiff Quinn is
not electronically served” which is notice to both the Defendants and the Court of a failure of service. All
of these issues contributed to missed deadlines for filing that are largely beyond the control of the Plaintiffs,
who undertook every reasonable act to notice all parties and the Court of the possibilities of issues should
there be any activity in the case while Plaintiff Vanderbot was beyond the geographical ability to perform

in this matter.

Legal Argument.
Rule 6(b)(1)(B) provides that for any act that must be done by a party to a federal court proceeding

within a specified time frame, the court may “for good cause, extend the time...after the time has expired

PLAINTIFFS’ MOTION FOR RELIEF DUE TO EXCUSABLE NEGLECT Page 4 of 12
Case 4:19-cv-00119-SDJ-KPJ Document 132 Filed 03/30/20 Page 5 of 12 PagelID #: 3150

if the party failed to act because of excusable neglect.” Fed. R. Civ. P. 6(b)(1)(B). Second, Rule 60(b){1)
provides for a party or their legal representative to obtain relief from an adverse judgment of a federal
court for “mistake, inadvertence, surprise or excusable neglect.” Fed. R. Civ. P. 60(b)(1). Theoretically,
a Rule 60 motion can be filed at any time, however it must be filed within one year from the entry of a
judgment Fed. R. Civ. P. 66(c)(1).

Plaintiff Vanderbol undertook on his own accord to notice this Court in a timely manner of his
absence once said absence was known to him, which was on January 27", 2020. Plaintiff Vanderbol
served a notice to the Court via USPS mail, and generally speaking, service is complete upon submission
to the postal system. Therefore, the notice of the Plaintiff to the Court of his absence preceded the Orders
of the Court, and as stated by Plaintiff Vanderbol, he did not get notice of the Court’s Report and
Recommendation until after his return or he would have filed an objection due to the Court’s error in
failing to notice the Complaint was jointly filed by the Plaintiffs. A careful review of the docket shows
the Plaintiffs to be ‘early filers’, typically submitting motions and filings to the Court significantly ahead
of deadlines. Plaintiff Vanderbol reviewed the Court’s local rules and the Federa! Rules of Civil
Procedure and filed a Notice to the Court. The Court reviewed the Notice and ordered it struck as a

‘yacation notice’ which clearly the Notice was not a ‘vacation notice’.

Plaintiff may have committed some form of negligence in filing said notice, but were neither
prohibited from noticing the court, or provided a viable rule to file said Notice. Notably, the Court’s local
rules and the Federal Rules of Civil Procedure do not address in any manner the requirements to or provide
provisions for a Pro Se party to notice a Court of professional requirements placed upon them which
require their absence from the Court’s jurisdiction. Further, the Court’s local rulings prohibit a Pro Se
party from having access to the Court's e-File system to monitor or file into cases when a Pro Se party is
required to travel beyond their ability to access computer terminals either tied to the Court, maintained by

the Court, or email accounts bound to a specific computer terminal,

The unique nature of a Pro Se party is not considered in the Court’s local orders or the Federal
Rules of Civil Procedure. Directly, Pro Se parties do NOT have paralegals to monitor cases, nor do they
have support staff in any manner. Factually, an unlicensed party is prohibited from providing any legal
assistance to a Pro Se Party, and Pro Se Parties are prohibited from undertaking any ‘legal’ activity on

behalf of another Pro Se Party without licensure and admittance to practice law before a Court'. It is hard

 

' Referencing the times when a Pro Se Party may be a licensed attorney and may undertake a ‘limited appearance’

PLAINTIFFS’ MOTION FOR RELIEF DUE TO EXCUSABLE NEGLECT Page 5 of 12
Case 4:19-cv-00119-SDJ-KPJ Document 132 Filed 03/30/20 Page 6 of 12 PagelID#: 3151

to determine what level of ‘negligence’ the Pro Se Plaintiffs engaged in. Simply there is no guidance on
the subject and parties are advised by the American Bar Association to simply ‘file a notice’, which
Plaintiff Vanderbol did. It is clear, the Pro Se Plaintiffs acted in good faith, and practiced clear and concise

communication skills with the Court, the Defendants and Opposing Counsels on this subject.

Review shows the Plaintiffs to be diligent and considerate in their filings, seeking timely
permission of the Court to file, and seeking extensions in time when the objectives of the case, and the
Court's directives are in conflict due to the process of the case which is resultant from the stay and the
Defendants’ repetitive and frivolous dispositive motions. “Excusable neglect is an equitable doctrine,
without q@ precise definition in_the Federal Rules.” Pioneer Investment Services Co. v. Brunswick
Associates, Lid. Partnership, 507 U.S. 380, 395 (1992). Luckily, the U.S. Supreme Court provided
guidance on what constitutes excusable neglect in the Pioneer case, where the Court laid out a four-factor
balancing test for what constitutes excusable neglect under either Rule 6 or Rule 60. In a passing reference
endorsing the standard of excusable neglect enunciated by the court below, the factors to be considered in

excusable neglect” are (in no particular order):

|. Whether the delay in filing was within the reasonable control of the movant;
The length of the delay and the delay’s potential impact on judicial proceedings;

The danger of prejudice to the non-moving party; and

a YM

Whether the movant acted in good faith.

Plaintiffs’ request for relief should be granted.
1. Good Cause exists to grant the Plaintiffs’ Relief Requested.
Plaintiffs have attempted, on several occasions, to bring to the Court's attention the Defendants’
pattern of conduct. Plaintiffs have previously stated their concern due to Defendants’ less than ethical

and deceptive behavior exhibited during meetings, correspondence, and conversations. Factually, the

 

* But if excusable neglect must be neglect, it must also be excusable. Pioneer's four-part test isn't just a black box into
which we throw (1) prejudice to the adverse party, (2} the length of the delay, (3) the reason for the delay, and (4) the
good faith of the movant, and accept whatever comes out. When all the weighing and balancing is done, we must
have something we can say with a straight face is excusable. Factors one, two and four will almost always cut one
way: Delays are seldom long, so prejudice is typically minimal. Bad-faith delay is rare, given that we're only dealing
with “neglect,” not deliberate flouting of the rules, see Pioneer, 507 U.S. at 387-88, 113 S.Ct. 1489. See Laurino v,
Syringa Gen, Hosp., 279 F.3d 750, 758 (9th Cir.2002) (Kozinski, J., dissenting). Most of the work, then, is done by
factor three, the most important one, see, e.g., Lowry v. McDonnell Douglas Corp., 2) 1 F.3d 457, 463 (8th Cir.2060),
which may balance out any findings under the other factors: The greater the delay, the prejudice to the adverse party
and the movant's bad faith, the better a reason the movant must show for having missed the deadline

PLAINTIFFS’ MOTION FOR RELIEF DUE TO EXCUSABLE NEGLECT Page 6 of 12
Case 4:19-cv-00119-SDJ-KPJ Document 132 Filed 03/30/20 Page 7 of 12 PagelID #: 3152

behavior has been so outrageous and baffling it raised a level of conflict and question between the
Plaintiffs, which resulted in the ‘work product’ recording of a meeting between both Pro Se Plaintiffs and
the Multiple Individual and Multiple Corporate Defendants’ Counsel. This resulted in the Court's Hearing
on said subject despite the Parties’ pre-existing agreement to exchange a copy of said recording. Flatly,
Plaintiffs cannot and shall not rely upon any ‘courtesy’ agreement between the Parties as the Defendants

fail to exhibit any good faith, or ability to act in a non-hostile manner.

Under the Court’s order, the Pro Se Plaintiffs have been ordered to file joint petitions, motions,
and complaints, which has created a conflict between the Plaintiff parties on many occasions. Plaintiff
Vanderbol states, he is NOT in the unlicensed practice of law, and undertook every reasonable effort to
inform all parties of his absence for business purposes in order to notice the Court of his absence and to
protect the rights of Plaintiff Quinn. As previously stated, Plaintiff Vanderbol filed a Notice with this
Honorable Court due to his lack of faith the Defendants would not take every advantage to dismiss their
case, during his absence’. Plaintiff Quinn, as previously stated, is not receiving service from the
Defendants or the Court. Plaintiff Quinn has not received any filings from the Defendants or orders from
the Court by mail and neither of the Pro Se Plaintiffs received Documents 118 through 127 until Plaintiff
Vanderbol returned, and able to respond as previously stated within the “Notice” would be on March gh
2020.

Immediately upon his return, Plaintiff Vanderbol contacted the Court on March 6" 2020 to inquire
about the previously filed Courtesy Copy of the Third Amended Complaint and was informed that it was
destroyed by the Court. As referenced above, the Plaintiffs did not receive service of any of the notices,
motions or orders listed as Documents 118 through 127 until March 6". 2020. Further, on January 2g",
2020, Plaintiff Vanderbol noticed this Honorable Court by mail he was departing the country, and would
not be physically able to respond, participate, or engage in Court hearings, and also stated he would not
be able to receive or file documents and would not be available until March 9", 2020. It is clear, Plaintiffs
undertook every effort to inform all parties of the special circumstance requiring Plaintiff Vanderbol’s

departure, and acted in good faith.

 

3 “{T]he right way, under Pioneer, to decide cases involving ignorance of, ‘federal rules is with an ‘elastic concept’
equitable in nature, not with a per se rule." Pincay v. Andrews, 351 F.3d 947, 953 (9th Cir.2003) (Kleinfeld, J.,
dissenting).

PLAINTIFFS’ MOTION FOR RELIEF DUE TO EXCUSABLE NEGLECT Page 7 of 12
Case 4:19-cv-00119-SDJ-KPJ Document 132 Filed 03/30/20 Page 8 of 12 PagelID #: 3153

Fed. Rule of Civil Pro. Rule 5(b)(2)(C) provides service of “other pleadings” by mail. Generally, this is
considered the “mailbox rule” and the Court's local rules prohibit Pro Se Parties from filing pleadings via the
Court’s e-File system. By conflict of rules, and directives, Plaintiff Vanderbol undertook the ONLY option
to notify the Court of his absence and undertook such Notice in a manner as directed by the Court to ‘not
attack opposing counsel’. Plaintiffs’ Notice was mailed prior to the Court’s orders or notices addressed in
these filings and was also delivered electronically to Opposing Counsel by the Court’s Clerk. It is reasonable
to consider the Plaintiffs undertook every ‘act of good faith’ in which they could to ensure the case proceeded

accordingly and without delay or undue bias or prejudice against any party named in the Case.

2. Plaintiffs have acted expeditiously and their failures were inadvertent.
Plaintiffs’ missing of the deadlines imposed by the Court is inadvertent. Plainly, both the Plaintiffs

have stated they did not receive service or notice to act. Further, both Plaintiffs noticed the Court prior
to the rulings of the Court they were cither not receiving service (in the case of Quinn) or would be
suffering a period of time where service and the ability to respond would be prohibited or subject to
geographical inability. Opposing Counsels may attempt to argue the Plaintiffs could have made other
arrangements. However, the fact still remains the filings in the case require the original signatures of
each of the Plaintiffs and this was not a possibility, and Plaintiff Vanderbol’s physical location outside of
the United States dented him any ability to facilitate a timely delivery of documents within any time period
ordered or provided by the Court. Additionaily, Plaintiff Vanderbol, due to travel within the United States
which required him to be away from the computer terminal that monitors the registered email address, did
not receive the Court's Report and Recommendation filed on Jan. 13", 2020. If he had been in receipt of
said filing, he would have objected to said filing based upon the error of naming him as a sole filer of the
Third Amended Complaint’.

 

4 "In Pioneer, the Court held that attorney negligence may, in certain circumstances, constitute ‘excusable neglect,’
considerably liberalizing its meaning and prescribing a new analytical test.” See: Prozevoits Id. In the Fifth Circuit,
relied on Prizevoits in Midwest Employers Cas, Co, v. Williams, 161 F.3d 877 (Sth Cir.1998), Judge Garza cited
authority, “where the court found that the district court did not abuse its discretion in finding that a good faith
misinterpretation of plain rules was excusable neglect.” United States v, Evbuomwan, 36 F.3d 89 (Sth Cir.1994) He
also cited Lackey v, Atlantic Richfield Co., 990 F.2d 202, 205 (Sth Cir.1993), where the court found that the district
court did not abuse its discretion in finding excusable neglect because the attorney's obvious error was mitigated by the
lack of prejudice to the nonmovant and the shortness of the delay. Finally, he cited United States v. Brown, 133 F.3d
993 (7th Cir.1998), where the Seventh Circuit affirmed the district court's finding that an attorney's confusing of state
rules with federal rules amounted to excusable neglect. The Seventh Circuit said: “Pioneer made clear that the
standard is a balancing test, meaning that a delay might be excused even where the reasons for the delay are not
particularly compelling.”

PLAINTIFFS’ MOTION FOR RELIEF DUE TO EXCUSABLE NEGLECT Page 8 of 12
Case 4:19-cv-00119-SDJ-KPJ Document 132 Filed 03/30/20 Page 9 of 12 PagelID #: 3154

Plaintiff Vanderbol returned to the continental United States on March 6", 2020 at 0100 hours and
once again gained access to a geographically limited email server. His first action was to review the email
account of record in this matter. His second action was to call the Court in an effort to recover the
previously submitted Courtesy Copy in order to rapidly respond to the Court’s orders as he became aware
of them. On March 8", 2020, Plaintiff Vanderbol conferred with Plaintiff Quinn regarding the case, and
the Plaintiffs discussed the requirements of filings, notice of said requirements, etc. Plaintiff Vanderbol
then attempted to obtain consent from Opposing Counsel in order to facilitate the Court’s orders, with
limited success. Immediately thereafter, the Plaintiffs began to work on required documents to be

submitted to the Court in this case, while observing the limitations of quarantine.

3. The relief requested does not cause any danger of prejudice to the Defendants,

The Court ordered the redaction of two defendant parties from the Complaint. The removal of the
Defendant parties does not substantially change the Plaintiffs’ claims against the Defendants due to the
enterprises requirement unique to a RICO pleading. Plaintiffs added the Defendant parties ordered struck
due to additional evidence which was obtained after the original filing and after the Court’s stay, and after
the Court’s case management order was issued. The Court had previously stated the Court would modify
the scheduling order as needed due to the Court’s stay, and Plaintiff Vanderbol became confused by this
statement and the Court’s permission to file an amended complaint which he clearly stated was required

due to the receipt of additional evidence.

The Court held a hearing on January 8'" 2020, but issued no further guidance in that hearing as to
the requirements on the Plaintiffs at that time to redact the Amended Complaint, and the Court failed to
offer any leave to file an Amended Complaint, while stating to the Plaintiffs the Court would consider
any additions or modifications to the Plaintiffs Complaint in future requests. Due to this, the Plaintiffs
acted diligently to comply with the Court’s directives to the best of their ability and understanding. The

Plaintiffs timely submitted a courtesy-copy to the Court as previously directed on January 24", 2020.

The addition of a party as a defendant in no way changed the Complaint against the other parties.
The addition merely added the liability of the added Defendants under Texas state law. Plaintiffs’
Complaint has always brought forth a claim against the Defendants for operating a racketeering enterprise
known as ‘the state farm group’, and has outlined the operation of said fraud schemes and criminalities

shielded within the corporate enterprises owned by Defendant Auto. This claim has not changed since

PLAINTIFFS’ MOTION FOR RELIEF DUE TO EXCUSABLE NEGLECT Page 9 of 12
Case 4:19-cv-00119-SDJ-KPJ Document 132 Filed 03/30/20 Page 10 of 12 PagelID #: 3155

the initial filing of this case. Further, the Complaints have detailed and clearly stated the manner in which
the Individual Defendants engaged in said conspiracy to defraud by the fraudulent use of the tradename
“state farm’. Plaintiffs’ Complaint has always stated this fraudulent use to be known as the ‘single entity
tradename fraud scheme’ and the Defendants themselves have engaged in said single tradename usage
before the Court in a manner, which is misrepresentative to the exact corporate or association-in-fact
enterprise the Defendants are discussing at the time. Submission of a redacted Complaint and the

submission of a courtesy copy to the Court does not endanger the Defendants.

4, Plaintiffs have attached affidavits swearing to these facts and Federal Rules Provide
Equitable Safeguards for inadvertently missed Deadlines.

In the context of litigation in federal court (and in federal administrative proceedings that adhere
to the Federal Rules of Civil Procedure), a missed filing deadline may not prejudice this case or the
Plaintiff's interests. See, Pincay v. Andrews, 389 F.3d 853, 854-855 (9th Cir. 2004). The Federal Rules
of Civil Procedure provide equitable safeguards for an inadvertently missed deadline. Plaintiffs ask for
relief under these equitable safeguards and have attached affidavits supporting the facts (See Exhibit 2and
Exhibit 3).

These facts are: 1) the Plaintiffs did not receive notice of their requirements under court orders,
and the Plaintiffs responded to their best of understandings of the Court’s orders by filing the courtesy
copy of January 24", 2020. 2) Plaintiff Vanderbol noticed the Court of his geographic inability to file
with the Court and his inability to obtain access to the email account of record in this matter. 3) Plaintiff
Quinn does not have access to Plaintiff Vanderbol’s email account, and the Court clerk’s notices state
Plaintiff Quinn is NOT served electronically. 4) Plaintiffs are acting diligently, and expeditiously to
comply with the Court’s orders and directives. 5) The Plaintiffs, at all times, have acted in good faith, in
fairness, and in the pursuit of Justice. And 6) The Plaintiffs, acting Pro Se, have a duty to attempt to
operate their businesses and to prohibit ‘realizing’ losses beyond the scope of losses already suffered, as

well as have a requirement to derive income, as they are NOT acting as compensated legal counsel.

The Plaintiffs made every effort to comply with the orders of the Court as they understood them,
and as they received said orders. The Pro Se Plaintiffs are already operating at a considerable disadvantage
as they are not provided the ability to access, monitor or file into cases electronically under the Court's
local rules, which is exactly opposite of the Defendants’ abilities, Pro Se Plaintiffs are strictly required

to manually file pleadings with the Court, and are prohibited from assisting each other, in the form of

PLAINTIFFS’ MOTION FOR RELIEF DUE TO EXCUSABLE NEGLECT .
Page 10 of 12
Case 4:19-cv-00119-SDJ-KPJ Document 132 Filed 03/30/20 Page 11 of 12 PagelID #: 3156

representation or activities before the Court, including signing pleadings on behalf of the other. The
unique circumstance requiring Plaintiff Vanderbol’s professional attendance is no different than a co-
counsel’s inability to appear before the Court. However, Pro Se Party Quinn is prohibited from
representing Plaintiff Vanderbol, and prohibited from acting on his behalf. There is no viable or lawful
manner for the Pro Se Parties to assist or support each other, and when one is required to attend to
professional duties, the Court must consider both Pro Se Parties are not compensated practitioners of law.
The very nature of the Pro Se status, the local orders of the Court, and the prohibitions placed upon the
Pro Se Plaintiffs as addressed created extraordinary circumstances which prohibited timely filings. The

Court’s failure to grant the Plaintiffs’ leave to file would result in a substantial injustice?.

Summary and Relief Requested.
The delay in this matter was not within the reasonable control of the Plaintiffs as they did not

receive notice of requirements to act. The length of delay in the submission of the redacted Complaint
and courtesy copy is less than 31 days, notwithstanding the Delays enacted by the Court or its agents
themselves relating to the ongoing pandemic, and the delay has little or no effect on judicial proceedings
due to the stay of the Court, and the Defendants’ repetitive dispositive Motions, and frivolous Motions for
Sanctions. The filing of the Complaint and the submission of the courtesy copy does not in any way

‘prejudice’ the Court against the Defendants.

Factually, the Defendants have admitted within their multiple pleadings to several allegations
made by the Plaintiffs including being associated with association-in- fact enterprises, and in possession
of property stolen from the Plaintiffs. The Plaintiffs have clearly acted in good faith and in proper
diligence in their attempts to comply with the Court’s orders and directives, including responding to the

Defendants’ Motion for Sanctions in a timely manner, despite Plaintiff Vanderbol’s quarantine.

Plaintiffs request this Honorable Court to accept the redacted Complaint filed upon the Court by
mail jointly with this Motion which is filed via email, and accept the courtesy copy of said Complaint as
jointly delivered with this Motion. Opposing Counsel has stated they generally do not oppose the filing

of these documents, but may object to the statements made by the Plaintiffs within this Motion. The

 

> In Marx y. Loral Corp., 87 F.3d 1049 (9th Cir.1996) a showing of extraordinary circumstances that prevented timely
filing and injustice resulting from denying an extension was sufficient to obtain a finding of excusable neglect and the
Court’s granting of leave to file. id. at 1053 (citing Pratt vy. McCarthy, 850 F.2d 590, 593 (9th Cir.1988)), gave way
to an equitable determination that involves consideration of the four Pioneer factors. Id. at 1054.

PLAINTIFFS’ MOTION FOR RELIEF DUE TO EXCUSABLE NEGLECT Page 11 of 12
Case 4:19-cv-00119-SDJ-KPJ Document 132 Filed 03/30/20 Page 12 of 12 PagelID #: 3157

Plaintiffs complied precisely with the orders of the Court upon receiving notice and complied with every
directive or order given to them regarding the pandemic special circumstance. It is unreasonable to
chastise or penalize the Plaintiffs in this matter, as they have continued to act in good faith, and as ordered
when noticed and to the best of their understandings of the verbal directives and written orders, as they

are given and received.

Prayer.
The Plaintiffs ask this Honorable Court for the relief requested above, and for the Court to consider the

errors made by the Plaintiffs to be unintentional and acts of excusable neglect. And to deem the Plaintiffs
to undertaken every reasonable effort to comply with the Court’s orders in a timely manner once notified,
and despite outside requirements to ensure the health and safety of others. Plaintiffs seek any and all relief

the Court can grant in the Pursuit of Justice.

Respectfully Submitted

SoS SS

Erica Quint———_ :
Petitioner, Pro Se. Pétizioner, Pro Se.
ERICA 3pmy.net

3245 Main Street, Suite 235-329

      

3245 Main Street, Suite 235-329

Frisco, Texas. 75034. Frisco, Texas. 75034.
Telephone: 940 301 9410 Telephone: 940 315 1156
Certificate of Service

I do hereby certify on March g OQ 2020 that a copy of the foregoing instrument was served on all counse!
of record in accordance with the Federal Rules of Civil Procedure and in compliance with the Court’s
General Order Number 20-05 dated, March 25", 2020,

=

    

 

 

 

Erica Quinn, Jo fVanderbol IIT,
Petitioner, Pro Se. étitioner, Pro Se.

ERICA pnw net Federal. Case@3 pmg.net

3245 Main Street, Suite 235-329 3245 Main Street, Suite 235-329
Frisco, Texas, 75034, Frisco, Texas. 75034.
Telephone: 940 301 9410 Telephone: 940315 1156

PLAINTIFFS" MOTION FOR RELIEF DUE TO EXCUSABLE NEGLECT Page 12 of 12
